     Case 2:19-cv-10879-PLA Document 19 Filed 09/17/20 Page 1 of 1 Page ID #:416



1
                                                                          JS-6
2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         WESTERN DIVISION
11

12   MARIA T. V.,                               )   No. CV 19-10879-PLA
                                                )
13                       Plaintiff,             )   JUDGMENT
                                                )
14                  v.                          )
                                                )
15   ANDREW M. SAUL, COMMISSIONER               )
     OF SOCIAL SECURITY                         )
16   ADMINISTRATION,                            )
                                                )
17                       Defendant.             )
                                                )
18

19         In accordance with the Memorandum Opinion filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of defendant, the Commissioner of Social
21   Security Administration, is reversed and this case is remanded to defendant for further
22   proceedings consistent with the Memorandum Opinion.
23

24   DATED: September 17, 2020                      ______________________________________
                                                                PAUL L. ABRAMS
25                                                     UNITED STATES MAGISTRATE JUDGE
26

27

28
